Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Favio Secundino Vasquez-Perez, a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals (Board) affirming the Immigration Judge’s decision denying his motion for a continuance and pretermitting his application for cancellation of removal. We have reviewed the administrative record and Vasquez-Perez’s contentions on appeal and conclude that his contentions are without merit. Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Vasquez-Perez, (B.I.A. Aug. 14, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.